238 Ga. 450 (1977)
233 S.E.2d 199
MYDELL
v.
THE STATE.
31934.
Supreme Court of Georgia.
Submitted February 15, 1977.
Decided March 2, 1977.
Robert Paul Phillips, III, for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Assistant District Attorney, Arthur K. Bolton, Attorney General, B. Dean Grindle, Jr., Assistant Attorney General, for appellee.
UNDERCOFLER, Presiding Justice.
Appellant was convicted of armed robbery of a fast food store and sentenced to life imprisonment. He appeals.
1. The evidence supports the verdict. The cashier made a positive untainted identification of appellant. The manager positively identified appellant as being in the store immediately preceding the robbery. Although the stolen money was not recovered the corpus delicti was proved.
2. Life imprisonment is a statutory penalty for armed robbery and is not cruel and inhuman punishment. Appellant's contention that his sentence is excessive may be presented to the sentence review board as provided in Code Ann. § 27-2511.1.
3. The alleged disqualification of a grand juror should have been raised before the indictment was returned. Parris v. State, 125 Ga. 777 (4) (54 S.E. 751) (1906).
Judgment affirmed. All the Justices concur, except Gunter, Ingram and Hill, JJ., who concur in the judgment only.